Citation Nr: 1723878	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine, to include as secondary to the service-connected lumbar strain disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 





INTRODUCTION

The Veteran served on active duty from March 1951 to April 1953. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This case was previously before the Board in July 2016 and in December 2016, when it was remanded for further development.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Degenerative arthritis of the lumbar spine was not present until more than one year following the Veteran's discharge from service, and his current disability is not related to his active service and was not caused by or permanently worsened by his service-connected lumbar strain disability.  


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine was not incurred in or aggravated by service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in the letter mailed in October 2009, prior to the issuance of the December 2009 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  All appropriate development to obtain the Veteran's pertinent, service treatment records and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. Moreover, the Veteran was afforded appropriate VA examinations.  VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

A disability deemed proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).  

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Initially, the Board recognizes that the Veteran has a current diagnosis of the claimed disability.  A December 2015 VA examiner confirmed degenerative arthritis of the lumbar spine.  This diagnosis was confirmed by X-ray.  Thus, the Veteran meets the current disability element of his service connection claim. 

The record does not show and the Veteran does not contend that the degenerative arthritis of the lumbar spine was present in service or within one year after the Veteran's discharge from service.  In addition, the record does not show that such disability at issue is directly related to the Veteran's active service.  In this regard, the Veteran's service treatment records are negative for a diagnosis of arthritis of the lumbar spine.  His service treatment records demonstrate treatment for a lumbar strain; however, such disability is a service-connected disability and is not at issue in the present case.    

The Veteran does contend that service connection is warranted for his current degenerative arthritis of the lumbar spine because it is proximately due to and/or aggravated by his service-connected lumbar strain disability.  

The Veteran underwent a VA examination in December 2015.  The examiner found that the Veteran had a current diagnosis of lumbar spine arthritis.  The examiner concluded that the Veteran's degenerative arthritis was less likely than not related to service, as the arthritis was diagnosed in 1998, 45 years after service and more likely related to the aging process.  In its July 2016 decision, the Board found this examination inadequate, as the examiner failed to address whether or not the Veteran's service-connected lumbar strain disability caused or aggravated his current degenerative arthritis of the lumbar spine. 

The Veteran underwent an additional VA examination in August 2016.  The Veteran reported to the examiner his belief that his arthritis of the lumbar spine was caused by and/or aggravated by constant low back pain due to his lumbar strain disability.  On examination, the examiner noted that the nature and etiology of the Veteran's current degenerative arthritis of the lumbar spine was more likely than not caused by the normal aging process.  The examiner noted that medical literature did not support the development of degenerative joint or disc disease during short periods of service, and concluded that it was a long standing process.  The examiner also noted that there was no treatment for the claimed condition within several years upon separation from active service.  The examiner further noted that as per medical literature, it was well known that degenerative arthritis of the lumbar spine was considered part of the normal aging process in patients older than 40 years old.  The examiner also found that there was no evidence of peer reviewed studies that supported the Veteran's claim, that a lumbar strain would cause or aggravate degenerative arthritis of the lumbar spine.  In this regard, the examiner explained that degenerative arthritis of the lumbar spine was a chronic condition that tended to progressively worsen over time with the natural aging process, and/or was due to repeated trauma.  

The Board recognizes that the Veteran might sincerely believe that his degenerative arthritis of the lumbar spine is related to his active service and/or is related to his service-connected lumbar strain disability.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran is competent to report his symptoms, he does not possess the medical expertise required to provide a competent opinion concerning the etiology of the disability at issue.  In any event, the Veteran's lay opinion is clearly of less probative value than the VA medical opinions against the claim.

The Board has duly considered the benefit of the doubt doctrine. However, for the reasons explained above, the Board has determined that the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.


ORDER

Service connection for degenerative arthritis of the lumbar spine, to include as secondary to the service-connected lumbar strain disability, is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


